Citation Nr: 0413439	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for mesothelioma due to in-
service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in St. Louis, Missouri, which 
denied service connection for mesothelioma due to in-service 
asbestos exposure.

A was held before the undersigned Veterans Law Judge in 
September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

Initially, the Board notes that additional pertinent evidence 
was received from the veteran in December 2003.  The veteran 
did not waive initial RO review of this evidence, and hence 
such evidence must be considered by the RO prior to appellate 
review.  

The veteran contends that he incurred mesothelioma due to in-
service asbestos exposure, primarily in his work as a 
mechanic.  Service personnel records reflect that he worked 
with engines and brake systems, as well as in construction.  
Post-service medical records reflect that he was diagnosed 
with a malignant mesothelioma involving the lung parenchyma 
and chest wall, and underwent surgery for this condition in 
October 1997.

By a statement dated in March 2002, the veteran reported that 
he was exposed to asbestos during service in 1972 while 
performing building demolition, and from 1974 to 1975 while 
working with brake systems.  He also reported post-service 
asbestos exposure at many of his jobs from 1975 to 1997.

By a letter dated in December 2001, a private physician, J. 
E. W., MD, related that he had been asked to write a brief 
letter regarding the veteran's military and occupational 
exposure to asbestos in the course of working with brake 
systems for more than 30 years.  He stated, "I can conclude 
to a reasonable degree of medical certainty that his asbestos 
exposure was a substantial contributing cause to development 
of his mesothelioma."

A report of a May 2002 VA examination, reflects that the 
examiner reviewed the claims file and stated, "It is my 
medical opinion that the patient's asbestos exposure most 
likely came from working in the automotive brakes business 
grinding, installing and repairing brakes.  The veteran may 
have had exposure while in the military, but I think the 30 
years exposure far outweighs the several years he had in the 
military." The examination was conducted by a physician's 
assistant.  Due to the nature of the disability involved, the 
Board finds that an opinion from an appropriate specialist 
(M. D.).  The RO should obtain a medical opinion from a 
pulmonary specialist regarding the etiology of the veteran's 
mesothelioma.  38 U.S.C.A. § 5103A(d) (West 2002).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain a VA medical 
opinion by a pulmonary specialist (M.D.) 
regarding the etiology of the veteran's 
mesothelioma.  The claims file must be 
provided to the physician.  Following the 
review of the veteran's claims folder, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's mesothelioma is 
related to the in-service asbestos 
exposure, or is otherwise related to 
service.  If the physician determines 
that a medical examination is necessary 
prior to providing a medical opinion, 
such should be performed.  The examiner's 
attention is directed to the December 31, 
2001 statement from DR. W.  A complete 
rational for any opinion expressed should 
be included in the report

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for mesothelioma, to 
include consideration of all the evidence 
including that received since the October 
2002 statement of the case.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




